Citation Nr: 1216148	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  10-16 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating higher than 10 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1965. 

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, that granted service connection for degenerative disc disease of the lumbar spine and assigned a 10 percent disability rating.  The Veteran appealed for a higher rating.  

In September 2010, the Veteran testified at a travel Board hearing before the undersigned member of the Board.  A transcript of that hearing is in the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Additional development is needed prior to further disposition of the claim.  VA has a duty to assist in the development of facts pertinent to claim and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion when it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011); Robinette  v. Brown, 8 Vet. App. 76 (1995). 

When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination. Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA spine examination was conducted in October 2009 and is not unduly remote, he has asserted that his disability has recently worsened.  Specifically, at the September 2010 hearing, the Veteran testified that within the past year he had experienced additional symptoms, to include increasing numbness and tingling in the legs.  Additionally, he complained of daily back pain and stiffness that affected his ability to stand or sit for a prolonged period of time, and interfered with some activities of daily living.  The Veteran indicated that he treated his back with medications and occasionally he required use of a back brace.  Because there may have been significant changes in the Veteran's lumbar spine disability, the Board finds that a new examination of the spine is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Additionally, in a statement received in August 2009, the Veteran identified 4 private treatment providers who had treated him for his lumbar spine disability.  These records have not yet been associated with the claims file.  Upon remand, reasonable efforts to obtain these records should be made.  38 C.F.R. § 3.159(c)(1) (2011).  Finally, at the September 2010 hearing, the Veteran reported treatment for his back at VA after the October 2009 VA examination.  To aid in adjudication, any outstanding VA medical records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA medical records, to include any records since October 2009. 

2.  Contact the Veteran and request that he provide sufficient information and authorization, to request any additional evidence pertinent to his claim for an increased rating for a lumbar spine disability, to specifically include records from Dr. Salamone, Dr. Sternbock, Montclair Orthopedic Group, and St. Barnabas Hospital.  

If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

3.  After the above development has been completed, schedule the Veteran for a VA examination for the purpose of ascertaining the current nature and severity of his service-connected lumbar spine disability.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  Specifically, the VA examiner's opinion should address the following: 

a) Provide range-of-motion and repetitive motion findings of the lumbar spine.  Describe any functional limitation due to pain, weakened movement, excess fatigability, pain on use, or incoordination.  Additional limitation of motion during flare-ups and following repetitive use due to limited motion, excess motion, fatigability, weakened motion, incoordination, or painful motion should be noted.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  If feasible, any additional limitation should be portrayed in terms of the degree of additional range of motion loss. 

b) State whether the Veteran has had incapacitating episodes due to his low back disability.  Incapacitating episodes are periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician. 

c) State whether the Veteran's service-connected lumbar spine disability is manifested by any neurological impairment, and, if so, which nerves are involved, and the extent of the impairment.  The diagnostic criteria applicable to nerve impairment distinguish the types of paralysis as complete and incomplete.  Under incomplete paralysis, the degree of paralysis is further divided into the categories of mild, moderate, moderately severe (if the sciatic nerve is involved) and severe.  With those categories in mind, address whether or not there is any neurological abnormality associated with the low back disability, and if so provide information concerning the involved nerve and the severity of the disability.  Conduct all necessary sensory, reflex, and motor testing.  

d) State what impact, if any, the Veteran's lumbar spine disability has on his activities of daily living and occupation.  38 C.F.R. § 4.10 (2011). 

4.  After ensuring that the above development is complete and that the examination report is adequate, the AMC/RO should readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration.  No action is required of the appellant until he is contacted by the RO/AMC.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


